Title: To George Washington from Colonel Stephen Moylan, 28 June 1778
From: Moylan, Stephen
To: Washington, George


                    
                        Sir
                        [Near Monmouth Court House, N.J., 28 June 1778]½ past two sunday
                    
                    at twelve ô clock the enemy were halted, at Polhemos hill which is on, what is calld, the fifteen hundred acres, they are now again in motion & seem to bend their course towards Midletown, thro’ bye roads which were not suspected to be passable, but there are So many intersections in the roads, that it is impossible to judge whether they will go to Midleton or go on to the falls. I have them full in view, and must move as a party is endeavoring to Surround me. I am yrs
                    
                        S. Moylan
                    
                